Order unanimously affirmed, without costs. Memorandum: A voter who previously signed a designating petition which was subsequently invalidated is not barred from signing an opportunity-to-ballot petition (Matter of Lobaito v Molinaro, 45 AD2d 940; Matter of Lawrence v Board of Elections, 31 Misc 2d 330; cf. Matter of Simon v Power, 50 Misc 2d 761, revd on other grounds 26 AD2d 531, revd on other grounds 17 NY2d 924; Matter of Gilmore v Kugler, 21 AD2d 293). A contrary holding would deprive persons who signed a designating petition later held invalid from exercising the separate right given to them by the Election Law to request the opportunity to write in the name of a candidate of their choice (Matter of Lawrence v Board of Elections, supra, p 332). We find petitioner’s other arguments to be without merit. (Appeal from order of Supreme Court, Cayuga County, Corning, J.—Election Law.)